Citation Nr: 1037482	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to January 11, 2001, for 
an award of a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
in which the RO in part granted TDIU effective from July 30, 
2002.  

The Veteran perfected an appeal as to the effective date, 
claiming the effective date to be prior to July 30, 2002.  During 
the pendency of the appeal, in a November 2003 rating decision 
the RO in pertinent part assigned an effective date of January 
11, 2001 for the TDIU.

The appeal for an earlier effective date remains viable, however.  
A claimant is presumed to seek the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the case to the RO in February 2005 and 
September 2006, in part to provide required notice regarding the 
claim for an earlier effective date for TDIU, and for the RO to 
consider the claim under pertinent regulatory criteria following 
other actions on other claims.  In a July 2009, the Board granted 
a earlier effective date of January 11, 2001 for a 70 percent 
rating for the Veteran's service-connected posttraumatic stress 
disorder and remanded to the RO instructions to submit the claim 
for an earlier effective date for TDIU to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  The case has been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  A November 2003 rating decision granted an effective date of 
January 11, 2001 for the grant of TDIU benefits.

2.  Review of the record does not reveal any communication prior 
to January 25, 2001 from the Veteran indicating an intent to 
apply for benefits based on a claim for TDIU.

3.  There is no evidence within the period beginning January 25, 
2000 and ending January 10, 2001 showing the Veteran to be 
unemployable due to service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 11, 2001, 
for a grant of TDIU, have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.155, 
3.400, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
 
Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove these claims.  In any event, the Federal Circuit recently 
vacated the Court's previous decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
April 2001, November 2002, March 2003, June 2004, March 2005, and 
September 2006.  These documents in combination provided notice 
of what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for an earlier effective date for 
TDIU on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in an October 2010 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard the Board is 
satisfied as to compliance with the instructions from its remands 
during the pendency of the appeal.  The Board finds that the RO 
complied with these instructions.  The Board remanded the case to 
the RO in February 2005, September 2006, and July 2009, in part 
to provide required notice regarding the claim for an earlier 
effective date for TDIU, and for the RO to consider the claim 
under pertinent regulatory criteria following other actions on 
other claims.  Finally, in the July 2009 remand, the Board 
ordered the RO to submit the claim for an earlier effective date 
for TDIU to the Director, Compensation and Pension Service for 
extra-schedular consideration.  Review of the record shows that 
the RO substantially complied with these orders on remand.

The Veteran was also notified of the opportunity to present 
testimony before the Board, but as reflected in the VA Form 9, he 
declined.   

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran contends that he is entitled to an earlier effective 
date for the grant of TDIU benefits than January 11, 2001.

Review of the record shows that the Veteran submitted a claim for 
TDIU on January 25, 2001.  He submitted a VA Form 21-4138, 
Statement in Support of Claim, on January 25, 2001, claiming that 
he was unable work for the past four years.  In a June 2002 
rating decision the RO denied that claim.  On July 30, 2002, the 
Veteran submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  

While the claim for TDIU denied in the June 2002 rating decision 
was still pending, a May 2003 rating decision granted TDIU 
effective from July 30, 2002.  The Veteran appealed the May 2003 
rating decision as to the effective date of July 30, 2002.  

During the appeal, in a November 2003 rating decision, the RO 
assigned an earlier effective date of January 11, 2001.  The 
basis of that decision was that January 11, 2001 was the date of 
a statement by two VA treatment providers showing that the 
Veteran was unable to work due to PTSD; and that this statement 
clearly indicated his intent to claim an increased evaluation for 
PTSD as well as TDIU.  On that basis, the RO determined that the 
January 11, 2001 statement constituted an informal claim from 
that date, which was formalized by the Veteran's January 25, 2001 
claim received within one year. 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000). The effective date 
of an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the service-connected 
disability must have increased in severity to a degree warranting 
an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992).  Determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of the 
claim for the increased rating, and (2) a review of all the 
evidence of record to determine when an increase in disability 
was "ascertainable."  Id. at 521.  In sum, the Board must 
determine the date of receipt of the appellant's TDIU claim, and 
then determine the date when it became factually ascertainable 
that his service-connected disabilities increased in severity to 
an extent warranting a TDIU rating.

VA regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by" VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  On receipt of an informal claim, if a formal 
claim has not already been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim. 
Id. 

The Veteran submitted an informal claim on January 25, 2001 
claiming he had been unable to work for the past four years in 
effect due to his service-connected PTSD.  He later submitted a 
formal application for TDIU (VA Form 21-8940) on July 30, 2002.  
The January 25, 2001 statement indicated an intent apply for 
benefits based on a claim for TDIU.  Therefore, January 25, 2001 
would be considered the date of receipt of the claim.  There are 
no previous communications from the Veteran indicating an intent 
to apply for benefits based on a claim for TDIU.

In the November 2003 rating decision, the RO assigned an earlier 
effective date of January 11, 2001, on the basis essentially that 
January 11, 2001 was the date of a statement showing that an 
ascertainable increase in disability warranting a grant of TDIU 
benefits occurred.  

In determining whether an effective date earlier than January 11, 
2001 may be granted, the Board must review the record before 
January 11, 2001 to determine whether an ascertainable increase 
in disability warranting a grant of TDIU benefits occurred within 
the one year period prior to the date of claim for TDIU, January 
25, 2001.  Thus, the Board must review the record for such 
evidence during the period from January 25, 2000 to January 11, 
2001.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not 
the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear numerical 
standard for determining TDIU, it does indicate an amount less 
than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The RO determined that the service-connected disabilities met the 
schedular criteria under 38 C.F.R. § 4.16(a), effective January 
11, 2001.  Whether or not the percentage requirements of 38 
C.F.R. § 4.16(a) are met, however, the ultimate question is 
whether the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful occupation at 
any time during the period in question (the earliest date between 
January 25, 2000 (one year period prior to date of formal claim), 
and January 10, 2001 (the day before the current effective date 
of TDIU).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. §§ 3.321, 
4.16(b).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

In the present claim, pursuant to the November 2003 rating 
decision, the Veteran's service-connected PTSD is assigned a 70 
percent disability rating effective January 11, 2001, and a 50 
percent disability rating effective from February 1, 1994; and 
the Veteran's other service-connected disability, of residuals, 
shrapnel wound, area of the right arm, is assigned a 10 percent 
disability rating from August 12, 1972.  

After combining these ratings under 38 C.F.R. § 4.25, the 
Veteran's service-connected disabilities result in a combined 
evaluation for compensation of 10 percent from August 12, 1972; 
60 percent from February 1, 1994; and 70 percent from January 11, 
2001.  

Thus prior to January 11, 2001, the combined evaluation did not 
meet the minimum schedular threshold requirement (of a combined 
disability rating of 70 percent or more) under provisions of 38 
C.F.R. § 4.16(a) to be considered for a TDIU rating.  

Where the percentage standards are not met, TDIU may nevertheless 
be assigned under 38 C.F.R. § 4.16 (b) or under § 3.321(b) upon a 
showing that the disabled person is unable to obtain or retain 
substantially gainful employment; however, the Board is precluded 
from assigning TDIU under 38 C.F.R. § 4.16 (b) or 
§ 3.321(b) in the first instance.  But before TDIU can be granted 
on that basis-when the percentage requirements of 4.16(a) are 
not met-the claim for extra-schedular consideration must first 
be submitted to the Director, Compensation and Pension Service 
for extra-schedular consideration.  

Pursuant to the Board's July 2009 remand, the RO submitted the 
appealed claim for an earlier effective date for TDIU to the 
Director, Compensation and Pension Service, for extraschedular 
consideration for TDIU for any period prior to January 11, 2001, 
in accordance with 38 C.F.R. § 4.16(b).  In an October 2009 
letter, the Director reviewed the claim and determined that the 
evidence did not establish entitlement to an extra-schedular 
total disability evaluation based on unemployability prior to 
January 11, 2001.

As the Director has considered the matter, the Board may now 
consider whether for any period prior to January 11, 2001, the 
Veteran is entitled to a TDIU rating on an extra-schedular basis 
as unemployable by reason of service-connected disabilities.  

Thus, whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, the ultimate question here is whether the 
Veteran's service-connected disabilities rendered him unable to 
secure and follow a substantially gainful occupation at some time 
during the period in question.  See 38 C.F.R. § 4.16(b).  That 
is, whether during the period beginning January 25, 2000 (one 
year prior to the date of claim, January 25, 2001), there is 
medical evidence making it ascertainable that an increase 
occurred that meets the above discussed criteria for a TDIU.  

Notably, there is no evidence or claim by the Veteran that his 
service connected residuals, shrapnel wound, area of right arm 
(evaluated as 10 percent disabling), plays any significant role 
in rendering him unable to secure and follow a substantially 
gainful occupation at some time during the period in question.  
Thus, no further discussion on that disability is needed.

The RO's November 2003 rating decision assigning the effective 
date of January 11, 2001 for TDIU was based on the statement by 
the two VA psychiatric treatment providers.  In that statement 
the providers concluded that the Veteran was totally unable to 
work due to his PTSD.  Thus, the evidence contained in that 
report clearly shows that at the time of that examination, it was 
factually ascertainable that the Veteran was unable to secure or 
follow a substantially gainful occupation as a result of the 
service-connected disabilities.

The record does not contain evidence showing that it is factually 
ascertainable that an increase in disability warranting TDIU had 
occurred at any time during the period beginning January 25, 2000 
and prior to January 11, 2001.  Review of VA hospital treatment 
records dated in March 2000 show that the Veteran was admitted 
over three days for complaints associated with his PTSD.  The 
Veteran reported that he was under a lot of stress since his 
mother died and that he wanted to start again to participate with 
his PTSD group and counseling.  The report shows an Axis I 
diagnosis at discharge of PTSD, acute exacerbation; and alcohol 
abuse.  

The March 2000 VA hospital report contains a global assessment of 
functioning score of 70.  A Global Assessment of Functioning 
(GAF) rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  See Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).  A GAF score from 61 to 70 represents some 
mild symptoms, or some difficulty in social or occupational 
functioning; but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Subsequent VA treatment records dated prior to January 11, 2001, 
show that the Veteran participated in regular VA counseling and 
VA PTSD group sessions on an outpatient basis.  Although these 
records include a diagnosis of PTSD, severe, chronic, during that 
period, the Veteran always reported he had no suicidal or 
homicidal ideation.  None of these records contain any opinions 
of unemployability.  Nor does the medical evidence during the 
period show that it was factually ascertainable that the Veteran 
was unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

In sum, the record does not contain evidence showing that it is 
factually ascertainable that an increase in disability warranting 
TDIU had occurred at any time during the period beginning January 
25, 2000 and prior to January 11, 2001.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2006); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Therefore, an 
effective date earlier than January 11, 2001 for the grant of a 
TDIU is not warranted based upon the evidence of record.

Accordingly, the preponderance of the evidence is against an 
effective date prior to January 11, 2001 for entitlement to TDIU.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than January 11, 2001 for TDIU is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


